Exhibit 10.3.2

FOURTH AMENDMENT TO LEASE AGREEMENT

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Fourth Amendment”) is executed
as of this 5 day of March 2002 by and between DUKE REALTY LIMITED PARTNERSHIP
(f/k/a Duke-Weeks Realty Limited Partnership), an Indiana limited partnership
(“Landlord”), and RADIANT SYSTEMS, INC., a Georgia corporation (“Tenant”).

W I T N E S S E T H :

WHEREAS, Weeks Realty, L.P. (“Weeks”) and Tenant entered into that certain Lease
Agreement dated October 7,1997, as amended by that certain First Amendment to
Lease Agreement dated April 3, 1998, as amended by that certain Second Amendment
to Lease Agreement dated September, 1998; and

WHEREAS, Landlord is the successor by merger to Weeks; and

WHEREAS, Landlord and Tenant entered into that certain Third Amendment to Lease
Agreement dated March 17, 2000 (as so amended, the “Lease”) for the lease of
106,631 square feet of space located at 3925 Brookside Parkway, Alpharetta,
Georgia 30022 within Brookside Office Park, said space being more particularly
described therein (hereinafter referred to as the “Leased Premises”); and

WHEREAS, the Lease will expire by its terms on January 31, 2011, and Landlord
and Tenant desire to enter into this Fourth Amendment in order to extend the
term of the Lease on the terms and conditions hereafter set forth.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration paid in hand by Landlord and Tenant to one another,
the receipt and sufficiency of which are hereby acknowledged by Landlord and
Tenant, Landlord and Tenant amend the Lease as follows:

1. Defined Terms. All capitalized terms used herein but undefined shall have the
meaning as defined in the Lease.

2. Term. The term of the Lease is hereby extended through and including
January 31, 2013. Said extension shall not be deemed an exercise of Tenant’s
option to renew pursuant to Special Stipulation 1 of Exhibit E to the Lease,
which option shall continue in full force and effect.

Notwithstanding the foregoing, Tenant has requested that Landlord participate in
a certain Tax Abatement Program with the Development Authority of Fulton County
(the “Program”) whereby Tenant may receive real estate tax abatement
attributable to the Building in an amount up to Four Hundred Eighty-Four
Thousand Five Hundred Seventy-Seven and 00/100 Dollars ($484,577.00) (the
“Potential Savings”) over a ten year period, as such savings and calculations
are more particularly set forth on Exhibit A-1 attached hereto. Landlord has
agreed to participate in the Program provided that Landlord may opt out of the
Program at any time by the exercise of a certain purchase option granted to
Landlord pursuant to the terms of the “Bond Documents”, as such documents and
agreements between the parties are defined and referred to in that certain
Agreement Regarding Bond dated December 1, 2001 by and between the Tenant and
Landlord which is attached hereto as Exhibit A-2. Accordingly, the parties agree
hereby that if Landlord elects to opt out of the Program by exercising its
purchase option and thereby causes Tenant not to realize the full Potential
Savings, the term of the Lease extension under this Section 2 (that is,
twenty-four (24) months) will be reduced pro-rata by the amount of actual tax
savings realized by Tenant under the Program as compared to the full Potential
Savings under the Program. For example, if the Landlord opts out of the Program
after year 2 and the Tenant realized savings of only One Hundred Fifty-Four
Thousand Nine Hundred Fifty-Nine and 00/100 Dollars ($154,959.00) out of a total
potential savings of Four Hundred Eighty-Four Thousand Five Hundred
Seventy-Seven and 00/100 Dollars ($484,577.00), the Lease extension would
automatically be reduced from the twenty four (24) month period to a period of
approximately 7.675 months (i.e., $154,959 (actual savings realized) divided by
$484,577 (Potential Savings) x 24 (extension period available) = 7.675 months).
Should Tenant take any action or fail to take any action which would cause it
not to realize savings in any given year of the Program, the Lease extension
will be calculated as if such savings had been realized by Tenant.

3. Rental. Section 3.01 of the Lease is hereby modified to reflect that
commencing as of February 1, 2011, Tenant shall pay to Landlord, in accordance
with all of the terms and conditions set forth in the Lease, base rental as
follows:

February 1, 2011 through January 31, 2012, if applicable $159,502.20 per
month        $1,914,026.45 per year

February 1, 2012 through January 31, 2013, if applicable $162,701.13 per
month        $1,952,413.61 per year

This Section 3 to the Amendment is also subject to the provisions of Section 2
above.



--------------------------------------------------------------------------------

4. Landlord’s Right of First Refusal. Without regard to the limitations of
Section 2 above, Tenant hereby grants to and acknowledges that Landlord shall
have a right of first refusal to purchase that certain tract of land consisting
of approximately eighteen (18) acres owned by Tenant and located adjacent to the
Leased Premises, comprising all of the remaining undeveloped land owned by
Tenant at Brookside Office Park. In the event that Tenant shall receive a bona
fide offer to sell/purchase or intends to sell the land to any bona fide third
party or related entity, Tenant shall first provide notice to Landlord
(“Tenant’s Notice”). Landlord shall have fifteen (15) days from receipt of
Tenant’s Notice to elect to exercise its right to purchase the land in
accordance with its terms set forth in Tenant’s Notice. The terms associated
with such purchase including the purchase price per acre and timing of the
closing thereof shall be set forth in Tenant’s Notice. Notwithstanding the
foregoing, Tenant acknowledges that if Tenant elects to develop the land for its
own behalf, Landlord (or a related entity) shall be invited to bid in its
capacity as general contractor to construct such facility. Notwithstanding the
foregoing, Landlord acknowledges and agrees that title to the subject eighteen
(18) acres is to be transferred to the Development Authority of Fulton County as
part of the Program and that such transfer shall not be deemed to be a sale for
the purposes of Landlord’s Right of First Refusal set forth above.

5. Notices. Section 23.02(c) of the Lease is hereby modified to reflect that
Landlord’s notice address is as follows:

Duke Realty Limited Partnership

3950 Shackleford Road

Suite 300

Duluth, Georgia 30096

Attn: Legal Department

6. Rental Payments. The Lease is hereby modified to reflect that Landlord’s
rental payment address is as follows:

Duke Realty Limited Partnership

P.O. Box 945703

Atlanta, Georgia 30394-5703

7. Condition of Leased Premises. Tenant acknowledges that except as expressly
provided herein, no free rent, moving allowances, tenant improvement allowances
or other financial concessions contained in the Lease shall apply to the term of
the Lease, as extended hereby.

8. Brokers. Landlord and Tenant each represents and warrants to the other that
neither party has engaged or had any conversations or negotiations with any
broker, finder or other third party concerning the matters set forth in this
Fourth Amendment who would be entitled to any commission or fee based on the
execution of this Fourth Amendment except however Carter & Associates which
shall be entitled to a commission related to the extended term set forth herein
and such payment shall not be due and payable until the commencement of the
extension period on February 1, 2011. Landlord agrees that it shall be solely
responsible for the payment of all commissions due Carter & Associates as a
result of the extension of the Lease pursuant to this Fourth Amendment. Landlord
and Tenant each hereby indemnifies the other against and from any claims for any
brokerage commissions and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses actually incurred, for any breach of the foregoing. The foregoing
indemnification shall survive the termination of the Lease for any reason.

9. Examination of Amendment. Submission of this instrument for examination or
signature to Tenant does not constitute a reservation or option, and it is not
effective until execution by and delivery to both Landlord and Tenant.

10. Incorporation. This Fourth Amendment shall be incorporated into and made a
part of the Lease, and all provisions of the Lease not expressly modified or
amended hereby shall remain in full force and effect.

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be executed
as of day and year first written above.

 

Signed, sealed and delivered

as to Landlord, in the

presence of:

     LANDLORD:     

 

DUKE REALTY LIMITED PARTNERSHIP, an

Indiana limited partnership

LOGO [g145093ex10_32p3a.jpg]

           Unofficial Witness      By:  

Duke Realty Corporation,

its General Partner

LOGO [g145093ex10_32p3b.jpg]

          

LOGO [g145093ex10_32p3e.jpg]

Notary Public         

By:

            

W. Kerry Armstrong

Senior Vice President

LOGO [g145093ex10_32p3c.jpg]     

Signed, sealed and delivered

as to Tenant, in the

presence of:

     TENANT:     

 

RADIANT SYSTEMS, INC., a Georgia

corporation

 

Unofficial Witness

 

LOGO [g145093ex10_32p3d.jpg]

Notary Public

        

By:

 

LOGO [g145093ex10_32p3f.jpg]

        

Name:

 

John Heyman

        

Title:

 

EVP and Co-CEO

    Notary Public, Cobb County, Georgia

My Commission Expires January 20, 2003

          

 

-3-